      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 1 of 34




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

PASAFESHARE LLC,

               Plaintiff,

vs.                                      No. 6:20-cv-00397-ADA

MICROSOFT CORPORATION,

               Defendant.




          DECLARATION OF WILLIAM ROSENBLATT IN SUPPORT OF
                DEFENDANT MICROSOFT CORPORATION’S
               RESPONSIVE CLAIM CONSTRUCTION BRIEF
        Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 2 of 34




                                               TABLE OF CONTENTS
                                                                                                                              Page



I.      INTRODUCTION ............................................................................................................. 1
II.     SUMMARY OF OPINIONS ............................................................................................. 2
III.    EXPERT QUALIFICATION AND PREVIOUS TESTIMONY ...................................... 3
IV.     LEGAL STANDARDS ..................................................................................................... 4
V.      LEVEL OF SKILL IN THE ART ..................................................................................... 6
VI.     TECHNOLOGY BACKGROUND ................................................................................... 7
        A.        Digital Rights Management (DRM) ...................................................................... 7
        B.        Software Instructions vs. Data ............................................................................. 15
        C.        Software Instructions and DRM .......................................................................... 16
        D.        Virtual Private Networks (VPN) and Secure Tunnels ......................................... 17
VII.    OPINIONS ON CLAIM TERMS .................................................................................... 18
        A.        “software instructions . . . executed by a processor” (all asserted claims) .......... 18
        B.        “Publisher Key (PK)” (all asserted claims) ......................................................... 24
        C.        “enabling an authorized user communicating via a secure tunnel or virtual
                  private network to modify PDP content via an editing mode associated
                  with said LCV” (’961 patent, claims 6, 14; ’848 patent, claims 15, 18) ............. 27
        D.        “enhanced user authentication or authorization (EUAA) information”
                  (’961 patent, claims 2-4, 12, 13) .......................................................................... 29
VIII.   CONCLUSION ................................................................................................................ 31




                                                                 ii
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 3 of 34




       At the request of the law firm of Perkins Coie LLP and on behalf of Defendant Microsoft

Corporation (“Microsoft”), I hereby submit this Declaration. I am over 18 years of age and

competent to testify to the matters set forth herein. The statements contained in this Declaration

are based on my personal knowledge.

I.     INTRODUCTION

       1.      My name is William Rosenblatt. I have been retained to assist the Court and

provide expert testimony concerning the construction of certain claim terms in U.S. Patents Nos.

9,455,961 (the “’961 Patent”); 9,615,116 (the “’116 Patent”); and 10,095,848 (the “’848 Patent”)

(collectively the “Patents-in-Suit”). This Declaration contains a brief introduction to the relevant

technology field as well as my opinions concerning some of the claim terms that I understand to

be at issue in the above-captioned litigation.

       2.      This declaration contains statements of my opinions formed to date and the bases

and reasons for those opinions. I may offer additional opinions based on further review of

materials in this case, including opinions and/or testimony of other expert witnesses.

       3.      As part of my analysis, I reviewed the documents and materials identified in this

Declaration, including the Patents-in-Suit, their prosecution histories, Plaintiff’s Opening Claim

Construction Brief, any extrinsic evidence cited, and any information or references discussed

and/or identified in this Declaration. I have considered information from various other sources in

forming my opinions. I have also drawn on my more than 25 years of experience in the area of

digital rights management (“DRM”).

       4.      This Declaration is based on the information currently available to me. To the

extent that additional information becomes available, I reserve the right to continue my




                                                 -1-
        Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 4 of 34




investigation and study, which may include a review of documents and information that may be

produced, as well as testimony from depositions that may not yet be taken.

        5.     Microsoft is compensating me for my time at $600 per hour or $900/hour for

testimony by deposition or at trial. None of my compensation depends in any way on the

outcome of this Litigation.

II.     SUMMARY OF OPINIONS

        6.     The phrase “software instructions . . . executed by a processor” as used in all

independent claims of the Patents-in-Suit should be construed according to its plain and ordinary

meaning, which is “executable software instructions.”

        7.     The term “Publisher Key (PK)” as used in all independent claims of the Patents-

in-Suit is indefinite because a person of ordinary skill in the art would be unable to understand

the scope of the term with reasonable certainty.

        8.     The phrase “enabling an authorized user communicating via a secure tunnel or

virtual private network to modify PDP content via an editing mode associated with said LCV” as

used in claims 6 and 14 of the ’961 patent and claims 15 and 18 of the ’848 patent should be

construed to mean “if an authorized user is communicating via a secure tunnel or virtual private

network, then enabling that authorized user to modify PDP content via an editing mode of the

LCV.”

        9.     The terms “enhanced user authentication or authorization (EUAA) information,”

“EUAA information,” and “EUAA data” as used in claims 2–4, 12, and 13 of the ’961 patent are

indefinite because a person of ordinary skill in the art would be unable to understand the scope of

these terms with reasonable certainty.




                                                -2-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 5 of 34




III.   EXPERT QUALIFICATION AND PREVIOUS TESTIMONY

       10.     My CV is attached hereto as Exhibit A. It includes a list of all my prior expert

testimony from the last four years, and a list of my prior publications in the last ten years.

       11.     My educational background includes a Bachelor of Science in Engineering degree

in Electrical Engineering and Computer Science from Princeton University in 1983, a Master of

Science of Computer and Information Science from the University of Massachusetts in 1990, and

coursework toward a PhD in the latter subject.

       12.     My professional background includes over 25 years of experience in the field of

digital rights management (“DRM”), which I understand to be the technical field of the Patents-

in-Suit. I am the lead author of the book Digital Rights Management: Business and Technology

(Wiley, 2001) as well as several journal articles, whitepapers, and other writings on DRM,

including the chapter “Digital Rights and Digital Television” in the book Television Goes Digital

(Springer, 2009).

       13.     I have consulted to many clients on DRM-related topics, including several

vendors of DRM technology as well as major film studios, record labels, publishers, online

service providers, and technology companies such as Adobe, Google, and Sony. I have helped

design two DRM systems and contributed to various standards initiatives related to DRM.

       14.     In addition, I have consulted to or testified before public policy bodies including

the U.S. Copyright Office, National Academies, Federal Trade Commission, European

Commission, and French Ministry of Culture, and I have lectured on DRM-related subjects at

universities and law schools including MIT, Columbia, University of Virginia, and the law

schools of Rutgers and the University of New Hampshire. I have chaired conferences on

technology issues related to copyright in the digital age since 2004 and have spoken on the




                                                 -3-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 6 of 34




subject at other conferences including the World Economic Forum in Davos, Switzerland, and

other events on four continents.

IV.    LEGAL STANDARDS

       15.     I am not an attorney, but I have been informed about certain aspects of the law

that I understand are relevant to my analysis and opinions set forth herein.

       16.     I understand that a patent’s specification must conclude with one or more claims

particularly pointing out and distinctly claiming the subject matter that the applicant regards as

his invention. I also understand that patent claims are interpreted from the perspective of a

person of ordinary skill in the art at the time of the invention (“POSA”) in light of the intrinsic

evidence. The intrinsic evidence includes the language of the claims themselves, the

specification of the patent, and the relevant prosecution history from the United States Patent and

Trademark Office (“USPTO”). Other evidence (such as dictionaries) not in the written record of

the patent, and other extrinsic evidence also may be considered if it does not contradict the

intrinsic evidence, but it is not necessary to rely on extrinsic evidence if the meaning of the

claims is clear from the intrinsic evidence.

       17.     I understand that as a general matter a claim should not be limited to a preferred

embodiment described in the specification. I also understand that a claim need not be interpreted

to encompass all disclosed embodiments when the claim language is clearly directed to a subset

of embodiments. I understand that a special definition for a claim term (differing from its plain

and ordinary meaning to a person of skill in the art) may be clearly set forth in the specification

or prosecution history and that the inventor’s lexicography will govern in those instances.

       18.     I understand that claims generally may not be construed one way in order to

obtain their allowance and in a different way to determine infringement. I also understand that

the prosecution history of a patent and related patents can inform the meaning of a claim term by

                                                 -4-
        Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 7 of 34




demonstrating how the inventor and patent examiner interpreted the terms. For example, an

applicant’s repeated and consistent remarks during prosecution can shed light on the meaning of

a claim term. I further understand that an applicant can make clear and unambiguous statements

of disavowal or disclaimer of claim scope during prosecution such that the disavowed material is

no longer within the scope of the claims. I understand that mere criticism of a particular

embodiment otherwise covered by a claim is not sufficient to constitute disavowal. I also

understand that even when statements during prosecution history do not rise to the level of

unmistakable disavowal, they still inform the meaning of the claim. I further understand that

arguments or amendments made concerning a particular patent application can be instructive as

to the meaning of like terms in other related patent applications.

        19.    I understand that the claim language must, when viewed in light of the

specification and prosecution history, inform those skilled in the art about the scope of the

invention with reasonable certainty, otherwise the claim is invalid as “indefinite.” I understand

that this requirement assures that claims in a patent are sufficiently precise to permit a potential

competitor to determine whether he or she is infringing. I understand that a claim is “indefinite”

if its language might mean several different things and no informed and confident choice is

available among the contending definitions, including based on information already well known

in the art.

        20.    I also understand that terms of degree in claims, which call for a comparison

against some baseline, are “indefinite” if they do not provide objective boundaries for those of

skill in the art when read in light of the specification and prosecution history. I understand that

absolute or mathematical precision is not required. I understand that examples in the

specification may or may not allow a person of ordinary skill in the art to understand the




                                                 -5-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 8 of 34




objective boundaries of a claim term, depending on whether the examples provide sufficient

guidance as to the scope of the term. I also understand that, if the meaning of a claim term

depends on the unpredictable vagaries of any one person’s opinion, then that term is “indefinite.”

V.     LEVEL OF SKILL IN THE ART

       21.     My opinions herein are rendered with respect to the qualifications of a person

having ordinary skill in the art (“POSA”) to whom the Patents-in-Suit are directed. I understand

from counsel that a POSA is a hypothetical person who possesses an ordinary level of skill and

experience in the relevant art. As mentioned above, the relevant field for the Patents-in-Suit is

DRM.

       22.     For purposes of claim construction, I have been asked by counsel to assume a

relevant timeframe of June 16, 2011, the filing date of the ’116 Patent. I take no position as to

whether any of the Patents-in-Suit are entitled to their claimed priority date.

       23.     I understand that the following factors may be considered to determine the

appropriate level of a POSA: (a) the types of problems encountered by those working in the field

and prior art solutions thereto; (b) the sophistication of the technology in question, and the

rapidity with which innovations occur in the field; (c) the educational level of active workers in

the field; and (d) the educational level of the inventor.

       24.     After considering these factors in the context of the Patents-in-Suit, I conclude

that a POSA in this time frame would have had a bachelor’s degree in computer science or

related field, and two years of experience working in the field of digital rights management. This

description is approximate and additional educational experience could make up for less work

experience and vice-versa.




                                                 -6-
        Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 9 of 34




VI.     TECHNOLOGY BACKGROUND

        25.      To provide a framework for my opinions, the following is a brief explanation of

technology concepts relevant to the claims of the Patent-in-Suit that a POSA would have been

familiar with in the 2011 timeframe.

        A.       Digital Rights Management (DRM)

        26.      By 2011, the field of DRM had been well established for over a decade. As a field

of study, DRM dates back to the mid-1990s, when the first important conferences were held and

whitepapers on the subject were published.1 The first commercial DRM systems were released in

the late 1990s by companies including IBM, Xerox, Liquid Audio, and FileOpen Systems.

Dozens of DRM technologies have been introduced since the late 1990s. Early DRM

implementations with wide adoption include Apple’s FairPlay DRM system, which launched in

2003 and was used by its iTunes system for purchase of digital music files for playback on iPods

and computers. Microsoft was also an early player in DRM technology — it launched its

Windows Rights Management Services DRM technology for Microsoft Office files and other

documents in November 2003,2 after releasing earlier DRM technology for audio, video, and e-

book files.3

        27.      DRM techniques were invented to address the challenge of digital data—that it

can be copied infinitely many times at virtually zero cost without any degradation in the quality

of the copies. This was particularly seen as an issue for copyrighted works such as text, music,



1
  As an example of the former, the conference Technological Strategies for Protecting Intellectual Property in the
Networked Multimedia Environment took place in Washington, DC, in late 1993. As an example of the latter,
Letting Loose the Light: Igniting Commerce in Electronic Publication, by Dr. Mark Stefik of Xerox PARC research
labs, was first published in 1994.
2
  https://news.microsoft.com/2003/11/04/microsoft-releases-windows-rights-management-services-for-windows-
server-2003/
3
  https://news.microsoft.com/2001/06/13/microsoft-drm-technologies-establish-foundation-for-emerging-internet-
music-video-and-ebooks-industries/


                                                       -7-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 10 of 34




and video, because digital technology made copyrights on such content much easier to infringe

than with analog media formats such as paper, recording tape, phonograph records, photographic

film, or videotapes. DRM technologies are designed to allow digital content to be provided to

users while still limiting how the content may be used and/or distributed to others. DRM

systems allow ongoing rights and restrictions to be specified and enforced on the protected

content (e.g., restricting access to specific users and/or devices, restricting access to some

expiring time period, restricting user’s ability to edit/print/copy the protected content). Some

DRM technologies can be used with any type of content, while others are specialized for only

certain types. DRM can apply to any type of digital content, including the above types, as well as

office files (word processing documents, spreadsheets, presentations, etc.) in corporate

environments, and even commercially distributed software.

       28.     DRM generally refers to protecting digital content files by means of encryption so

that only users or devices with appropriate credentials can decrypt the files and access the

content in them according to certain restrictions. Files containing encrypted content for

distribution in DRM implementations are often known by those skilled in the art as packaged

files, or more simply as packages, because they often also contain other information, as

described below.

       29.     Encryption has, of course, been in existence for centuries and used to protect

secret messages, such as military and intelligence information, so that only the intended

recipients can understand them. In the realm of digital data, encryption can be used to protect

stored or transmitted content so that it can only be accessed by particular recipients — namely,

those in possession of a decryption key. First, the original content (known in the art as plain text)

is encrypted, which generates new data known as ciphertext that is a complex mathematical




                                                 -8-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 11 of 34




transformation that depends on the original content and an encryption key. The reverse process is

decryption, which takes as input the cipher text and a decryption key and uses a mathematical

computation to regenerate the original plaintext content. The ciphertext appears to be gibberish

and so can be safely transmitted or stored without revealing the original content, because only

those who possess the decryption key can decrypt the data and recover their original contents.

The encryption and decryption keys are numerical values that are required inputs to the

encryption and decryption algorithms. Successful encryption algorithms are those that are

virtually impossible4 to reverse without knowing the decryption key.

         30.      There are two general types of cryptographic algorithms that are used to encrypt

and decrypt files of digital content: symmetrical, also known as symmetric-key, and asymmetric-

key, also known as public-key or public/private key. Both types of algorithms date back to the

1970s. In a symmetrical algorithm, the same key is used to encrypt and decrypt content. The

most prominent symmetric-key algorithm used in DRM systems in 2011 (as well as today) is the

AES (Advanced Encryption Standard), published in 1998 and adopted as a U.S. government

standard in 2001.5 In an asymmetrical algorithm, different keys, called public and private keys,

are used to encrypt and decrypt content. These keys are mathematically related, though it is

virtually impossible to derive one key from the other. In asymmetrical algorithms, one encrypts

content with a public key (a key that anyone can access), and the corresponding private key is

required to decrypt the content. Asymmetric-key algorithms in wide use in DRM systems in

2011 (as well as today) include RSA (Rivest-Shamir-Adleman, named for its inventors and

published in 1977) and ECC (Elliptic Curve Cryptography, first published in 1985). An



4
  There is no such thing as a 100% “hack-proof” encryption algorithm in practice; but today’s algorithms in wide
use, such as those mentioned here, are considered unbreakable for all practical purposes if implemented correctly.
5
  AES replaced the older Data Encryption Standard (DES), which dates back to 1976.


                                                        -9-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 12 of 34




advantage of asymmetric-key encryption over the symmetric-key method is that it enables an

encryption key to be published without compromising the security of the corresponding

decryption key. This means that someone can publish a message that only a recipient can read

without having to know the recipient’s decryption key.

       31.     With both symmetric and asymmetric encryption, the decryption key must

somehow be conveyed to the intended recipient of the content in a secure manner. As we will

see, there are various ways of accomplishing this.

       32.     Encryption is an effective means of restricting access to content, yet if used by

itself, its efficacy ends once the user possesses the key. If the recipient is simply provided with a

decryption key to use freely, then, once decrypted, the content file can be used, copied, or

manipulated in whatever ways the user desires, as long as the user has the key, thus defeating the

purpose of the encryption in controlling usage of content in a DRM system. For this reason, it is

generally not acceptable to merely send a decryption key along with ciphertext, because then an

adversary can simply intercept the file, use the key, and retrieve the plaintext for any use.

       33.     DRM systems can address this by providing various types of information in the

content package that an authorized user (and only an authorized user) can use to obtain the

decryption key. For example, this could be an Internet address (such as a URL) and/or a key

identifier that could be used to retrieve the key from a server. It could be some encrypted

cyphertext that could be used to obtain the decryption key, but then that decryption operation

would require its own key. Any of these could be included within the content package or sent

separately.

       34.     In general, DRM systems are designed with the assumption that the intended

recipients of packaged content are not to be trusted to use the content beyond the rights that the




                                                -10-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 13 of 34




originator of the content grants them. For usage restrictions to be effective, DRM systems must

integrate decryption mechanisms with software programs that monitor and control the intended

uses of content, such as word processors, spreadsheets, image viewers, and media players, so that

those applications can be trusted to control the recipients’ use of content over time. Such

applications can be versions or extensions of general-purpose applications, or they can be

dedicated software for using DRM-packaged content. Such applications will decrypt content

only as necessary to carry out the operation that the user chooses, such as read, view, play, edit,

print, copy to clipboard (for pasting later), etc., and not make the decrypted content available to

the user for uncontrolled use.

       35.     Thus, distributors of content can use DRM to impose specific restrictions on use

of the protected content that are enforced in an ongoing manner. In addition to specifying which

restrictions to impose, they can also include limitations or extents on those operations, such as by

time (e.g., play this video file for a month) or by number of operations (e.g., print this document

up to 10 times; copy up to 300 characters to the clipboard). These restrictions can apply to users

(via any device the user uses), devices, or combinations thereof. DRM systems use various

means to identify users and devices for these purposes.

       36.     DRM systems often tie usage restrictions to specific users (customers of a content

retail service, employees of a company) and/or devices (their PCs, tablets, smartphones, set-top

boxes, etc.). To do this, they use various schemes to identify users or devices to which

restrictions apply, such as user or device identifiers. So, if multiple users get the same packaged

file, only the one with the correct identifier (or the one whose device has the correct identifier)

can use the content.




                                                -11-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 14 of 34




        37.     To specify the usage restrictions, DRM systems enable distributors of content to

send user devices information on the rights being granted to them. These are typically contained

in small files that contain descriptions of the rights being granted, along with decryption keys

and other information (such as user or device identifiers). These small files are often called

licenses. Other terms are used in particular DRM implementations (permits, tickets, etc.), but

those skilled in the art understand “license” as a generic term for this.

        38.     Here is a description of how a typical DRM system works with the technology

components described above. These components and techniques were all well-known and in

common usage by the time the Patents-in-Suit were filed.

        39.     First, a user obtains a packaged file and wants to access the content it contains in

a software application (a music player, word processor, image viewer, etc.) that has DRM

capabilities built in.

        40.     The application looks for a license that grants rights to the files for the user and/or

the device. The license may be stored within the packaged file or sent separately from the

packaged file; or it may be already stored somewhere on the user’s device.

        41.     If the application can’t find an appropriate license, it must obtain one. The

application will send a request for a license from a server operated by (or on behalf of) the

content publisher, often known as a license server. The license request will generally include

some information for the server to identify the appropriate license. The license request will

generally also include some information about the user and/or device so that the license server

can evaluate whether the license request should be granted.

        42.     The license server receives the request and checks to see whether the user and/or

device is authorized to run the requested operation. If so, the server will retrieve or prepare a




                                                 -12-
         Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 15 of 34




license. Because a license file typically includes the content decryption key, the server itself

needs a way to obtain that key. In some DRM technologies, the decryption keys are stored on the

server (e.g., in a database), such that the server can look up and retrieve the appropriate key

based on some information included in the request (e.g., an identifier). In other DRM

technologies, the content decryption keys are not stored but rather generated at the server when

needed. Other ways of generating content decryption keys were known in the art in the relevant

timeframe. In any case, once the server has determined that the user/device is authorized to

receive a license and has determined the appropriate license and decryption key, the server sends

the license to the user’s device, which may store it in an appropriate place on the device for later

reuse.

         43.    The client DRM software will open and examine the license to determine whether

the license gives the user permission to run the selected operation. If not, the operation is

disallowed.

         44.    If the permission is granted, the DRM software will extract the decryption key

from the license. Various ways to do this are known in the art, depending on the type of security

that the DRM scheme gives to licenses and decryption keys. The software then uses the

decryption key to decrypt the content for the sole purpose of running the user’s selected

operation. For example, if the content is text and the operation is “read,” then it will decrypt the

content, pass the result to the program’s display function, and not store the decrypted content any

further. If the operation is “print,” then it will pass the decrypted content to a print driver (printer

interface) and not store it any further.

         45.    I have reviewed Plaintiff PASafeShare LLC’s Opening Claim Construction Brief

(“Plaintiff’s Opening Brief”). Plaintiff’s Opening Brief contains a “Technology overview”




                                                  -13-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 16 of 34




section at pp. 1-4. This explanation differs from the one offered here in various ways, and as I

will explain, I disagree with certain aspects of it.

        46.      As a general matter, the examples given in the Plaintiff’s technology overview are

unnecessarily restricted to Microsoft Office applications such as Word, Excel, and PowerPoint.

As mentioned above, many DRM technologies are designed to apply to a variety of types of

content, not just “office documents” such as word-processing documents, spreadsheets, and

presentations.

        47.      Beyond that, I find a number of inaccuracies in Plaintiff’s technology overview,

including but not limited to the following:

        48.      “Once encrypted, only users on the authorized user list can open or view the

Word document.” (Plaintiff’s Opening Brief, p. 3.) This misstates the types of restrictions that a

DRM system can place on operations on a content file. For example, restrictions on a word

processing document (as well as other content types) can include printing and copying to

clipboard. Such restrictions are not necessarily yes/no, on/off restrictions but can be limitations,

such as print up to N times or copy up to N characters to the clipboard, as described above.

           “… [T]he content publisher’s device may send the Word document as well as
           … an authorized user list. … [T]he content consumer’s device generates a
           message including, among other things, … the encrypted authorized user list.
           … [T]he licensing server decrypts the authorized user list and compares the
           device’s/user’s identity to the authorized user list. If the device’s/user’s identity
           matches an authorized user on the list, … the license server sends a use license
           to the content consumer, giving the content consumer permission/authorization
           to use the decryption key and open the document.”

           (Plaintiff’s Opening Brief, pp. 3-4.)

        49.      This is not a typical protocol in a DRM system. Among other things, “authorized

user list[s]” are often too large to send back and forth between clients and servers in this way;

and exposing authorization information to one user about other users is considered a security


                                                   -14-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 17 of 34




hole. A more typical protocol involves the server maintaining its own list or database of rights

authorized for users/devices on content files, as described above, checking authorizations locally

on the server, and not sending this information out over the network.

       B.      Software Instructions vs. Data

       50.     The design of computers generally includes processors, which execute software

programs (consisting of instructions), which in turn use or operate on data. Computer processors

are designed to execute software instructions, which in turn are the building blocks of software

(i.e., a program). For example, the Microsoft Computer Dictionary, 5th edition, 2002 (“Microsoft

Computer Dictionary”) defines “software” as “Computer programs; instructions that make

hardware work.” (Microsoft Computer Dictionary, p. 489); it defines “program” as “A sequence

of instructions that can be executed by a computer. . . Also called: software” (Microsoft

Computer Dictionary, p. 424); and it defines “execute” as “To perform an instruction. In

programming, execution implies loading the machine code of the program into memory and then

performing the instructions.” (Id., p. 200). For example, applications such as Microsoft Word,

email software such as Microsoft Outlook, web browser software such as Microsoft Internet

Explorer, and the calculator app built into Microsoft Windows are all executable programs.

       51.     Other collections of information stored on a computer are simply data, which can

be used or operated on by programs, but isn’t itself executable. Data can exist as files, such as a

digital image in JPEG format that requires an image viewer program such as Microsoft Photos or

Adobe Photoshop, or HTML files that can be opened in a web browser such as Microsoft Edge

or Google Chrome. Microsoft Computer Dictionary defines “data file” as “A file consisting of

data in the form of text, numbers, graphics, or structured combinations thereof, as distinct from a

program file of commands and instructions. Compare program file.” (Microsoft Computer

Dictionary, p. 142, italics in original.) In other words, data files are not executable software but

                                                -15-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 18 of 34




contain data that can be used by executable programs. For example, data such as email messages

and associated data (e.g., sender and recipient addresses, subjects, date sent, date received, and

importance flags) can be sent, received, or displayed within Microsoft Outlook; or data can be

user input, such as numbers typed into a software calculator application. A program takes actions

and can use the data in those actions: for example, an email program receives, sends, displays,

stores, and sorts email messages; it can decide how or if to display the displayable data (e.g.,

how to designate “high importance” messages; whether to sort messages by date or by sender).

In all these cases, the actions are performed when the program’s instructions are executed by the

computer.

       52.     In other words, a POSA would understand that there is a fundamental difference

between programs and data files — e.g., programs run on the computer (or equivalent device),

i.e., contain executable software instructions that are executed by the computer’s processor,

while data files are simply used by executable programs.

       C.      Software Instructions and DRM

       53.     Some DRM system designs incorporate content packages that include their own

executable software for obtaining licenses and, in some cases, controlling access to the protected

content. These DRM implementations do not rely on external software on the user’s device for

such functions. This was a fairly common design choice, for example, in DRM systems for

commercial software distribution.

       54.     Other designs rely on such external software, which must be separately installed

on the user’s device before the DRM can be used. Two examples of this technique, Ginter and

Wajs, existed well before 2011 and will be discussed below. In systems like these, the content

packages are data files and do not contain executable software, instead relying on pre-existing

separate software.

                                                -16-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 19 of 34




       55.     The tradeoffs between the two techniques were understood. For example, DRM

systems with self-contained license requesting software could always be certain that the license

requesting software was delivered directly from the content distributor and was compatible with

the server, was not out of date, and was less likely to have been hacked. On the other hand, if the

DRM system was intended to work across multiple client operating platforms (e.g., on Windows

PCs, Macs, Android phones, iPhones, etc.), they required that the software distributed in the

content package was the correct version for the user’s device’s operating platform. DRM system

designs that incorporated non-executable content packages enabled the packages to be smaller,

taking up less network traffic, and enabled different versions of external DRM client software to

be distributed that worked on different operating platforms.

       D.      Virtual Private Networks (VPN) and Secure Tunnels

       56.     When one computer communicates with another over a network, the

communication may be subject to eavesdropping by potentially malicious third parties.

Therefore, there are various techniques known in the art to secure digital communications sent

over networks. The term “tunneling” in computer networking generally means to encapsulate

one communications protocol within another. The Microsoft Computer Dictionary defines

“tunneling” as “A method of transmission over internetworks based on differing protocols. In

tunneling, a packet based on one protocol is wrapped, or encapsulated, in a second packet based

on whatever differing protocol is needed in order for it to travel over an intermediary network. In

effect, the second wrapper ‘insulates’ the original packet and creates the illusion of a tunnel

through which the wrapped packet travels across the intermediary network.” (Microsoft

Computer Dictionary, p. 532.) As a simple example, assume that there is a communication

protocol P1 that has a MessageBody field. Someone wants to send a message in a protocol P2 by

tunneling it through P1. To do so, they could construct a message in P1 with their P2 message as

                                                -17-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 20 of 34




the MessageBody field in P1 and send it. When the message is received, the recipient decodes

the message using protocol P1, retrieves the MessageBody field from the message, and gets the

message in protocol P2.

       57.     “Secure tunneling” is a generic term for using tunneling to protect a message from

eavesdropping, typically by using encryption. Secure tunnel is sometimes used as a synonym for

a virtual private network (VPN) or to denote a superset of VPN functionality. A VPN is a secure

tunnel that is usually used specifically in the Internet context to preserve privacy. It is a network

communication scheme that uses encryption to foil eavesdroppers, thereby emulating a private

network where eavesdropping is physically impossible. The Microsoft Computer Dictionary

defines “virtual private network” as, in relevant part, “Nodes on a public network such as the

Internet that communicate among themselves using encryption technology so that their messages

are as safe from being intercepted and understood by unauthorized users as if the nodes were

connected by private lines.” (Microsoft Computer Dictionary, p. 554.)

       58.     A POSA as defined above generally understands that if a user uses secure

tunneling or a VPN means to connect to a server or other network resource, then the user’s

connection is more secure than if secure tunneling or a VPN were not used.

VII.   OPINIONS ON CLAIM TERMS

       A.      “software instructions . . . executed by a processor” (all asserted claims)

       59.     I agree with Microsoft that this term should be given its plain and ordinary

meaning, which a POSA would understand to be “executable software instructions”.

       60.     Clarifying that the plain and ordinary meaning is “executable software

instructions” is important to assist the trier of fact in making the distinction that a POSA would

make between programs that contain executable software instructions and data files that do not,

as explained at ¶¶ 38–39 above. It is also important because the intrinsic evidence shows that


                                                 -18-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 21 of 34




POSA repeatedly made this very same distinction in the file history and relied on the same

distinction to try to distinguish prior art.

        61.     That the patentee intended to limit his invention to protected document packages

(PDPs) that contain executable software instructions is evident from both the plain language of

the claim and the prosecution history of the ’116 Patent (from which the other Patents-in-Suit

were continuations-in-part). PDP is Plaintiff’s terminological equivalent of packages as

described at ¶ 15 above. The claims explicitly require the PDP to include “software instructions

which, when executed by a processor” cause the device to generate a license request. A POSA

would understand that the plain and ordinary meaning of the limitation is that the PDP must

include software (i.e., a program) whose instructions are executed by the processor to generate a

license request. In other words, the executable software instructions for generating a license

request must be included within the PDP itself. This is supported in the specification, which

explicitly describes embodiments that use “an executable PDP or an executable container

program including the PDP information.” ’116 patent at 7:62–63.

        62.     During the course of the prosecution, Plaintiff interpreted this claim limitation

exactly in line with this plain and ordinary meaning and explicitly disclaimed functionality

where a non-executable PDP relied on software instructions that were separate from the PDP

(e.g., preinstalled client software). The prosecution history shows that Plaintiff repeatedly

distinguished its purported invention from prior art that relied on external software to decrypt

encrypted content packages and control access to content rather than on executable software

contained in the packages themselves.

        63.     One such piece of prior art was published as U.S. patent application

2002/0048369 to Karl Ginter et al (“Ginter”). After the ’116 patent claims had been amended to




                                                -19-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 22 of 34




require “said PDP including software instructions which, when executed by a processor”

generate a CCLR [Content Consumer License Request], the Examiner rejected the claim over

Ginter. In an interview, to try to overcome the rejection, Applicant argued:

           [T]he VDE black box container of Ginter was only functional in a VDE
           environment after a preinstalled software package was function [sic] on each
           subscribed users computer which is different from the claimed PDP which
           requires no preinstalled software prior to the receipt of the PDP . . . .”

’116 Patent File History, Interview Summary (May 6, 2014) (emphasis added).”

The Applicant later stated in a response:

            “… Ginter provides an environment within which widely deployed VDE
           [Virtual Distribution Environment] client applications provide a mechanism
           for subsequent secure distribution of content thereby. By contrast, the claimed
           invention contemplates providing encrypted content via a PDP on an as-
           needed basis, wherein there is no need for a pre-installed client mechanism as
           provided in Ginter.

           In contrast to Ginter, the claimed invention does not require the use of a
           preinstalled client application such as contemplated by Ginter. The VDE
           system of Ginter contemplates a secure environment in which a client-side
           application is widely distributed and installed (preferably preinstalled) on
           client devices prior to such client devices receiving content in a secure
           manner. …

           In contrast to Ginter, the claimed invention provides within the PDP file the
           encrypted content which may be consumed by an authorized user, as well as a
           mechanism by which a proposed authorized user may become an authorized
           user capable of consuming the content. Ginter provides no such mechanism
           since such a mechanism is unnecessary due to the reinstallation of VDE client
           applications which pre-authenticate users for particular types of content.”

           In contrast to Ginter, authorization to view content within a PDP attaches to
           the user the virtual possession of a Content Consumer License (CCL). No
           separate client application such as the VDE client application is necessary for
           such authorization.

           In contrast [to] Ginter, the claimed invention provides within the content-
           bearing PDP file itself a mechanism by which a proposed authorized user
           becomes an authorized user. Ginter provides for user authorization via the
           VDE client application, which authorization occurs prior to receiving the
           securely-delivered content.



                                               -20-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 23 of 34




’116 File History, Office Action Response at 12 (May 15, 2014) (underlining in original). He

also said that in “the claimed embodiments . . . strict control is provided via the PDP including

both encrypted content and a mechanism providing a recipient with the ability to ‘generate a

Content Consumer License Request (CCLR) identifying said PK’ . . . .” Id. at 13 (underlining in

original). The applicant was quite clear that “the claimed invention does not require the use of a

preinstalled client application” and “provides within the content-bearing PDP file itself a

mechanism by which a proposed authorized user becomes an authorized user.” ’116 File History,

Office Action Response at 12 (June 16, 2011) (underlining in original).

       64.      Another relevant prior art reference in the 116 File History was published U.S.

patent application 2006/0080259 to Andrew Wajs (“Wajs”).6 The Examiner rejected most of the

Applicant’s claims over Wajs (’116 File History, pp. 413-422.) In his response to the rejection,

the Applicant distinguishes his invention over Wajs by stating:

             “Unlike the claimed invention, Wajs contemplates a relatively standard
             ‘trusted agent’ type of digital rights management (DRM) scheme for use in a
             cellular telephone system in which encrypted content may be decrypted by
             clients within the cellular telephone system (i.e., handsets or mobile devices of
             the cellular telephone system users). … The extent of such consumption or
             use of content by a client is defined by a rights object cryptographically bound
             to a target DRM agent and including an agent-specific decryption key for that
             content.”

’116 File History, Office Action Response at 10 (Dec. 14, 2014)

             Wajs fails to disclose or suggest at least the limitations of “said PDP
             including software instructions which, when executed by a processor at a
             proposed authorized user device, cause said proposed authorized user
             device to generate a Content Consumer License Request (CCLR)
             identifying said PK;
             ....

             In contrast to the above-quoted claim language, the Wajs secure content
             package does not include any such software instructions . . . .

6
  Wajs was the Chief Technology Officer of Irdeto, a Dutch company that provided (and still
provides) DRM technology for pay television.

                                                 -21-
       Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 24 of 34




              In particular, even if the rights data object could be construed as even
              remotely similar to the CCL (it is not), the mechanism by which a rights data
              object is obtained by Wajs is via agent function software code stored in the
              EEPROM 40 of a handset (see, e.g., paragraph 56 of Wajs)

Id. at 12–13.

              It is noted that the claimed invention contemplates distribution of content
              without the need for an embedded agent program or similar pre-existing
              software at the client device. (e.g., a handset).

Id. at 12.

        65.      In other words, the Applicant again distinguishes his purported invention from

prior art on the grounds that the alleged PDP did not have executable software instruction for

generating a license request within the PDP and instead relied on pre-existing software at the

client device (which the “claimed invention” does not require).

        66.       Applicant repeatedly took this same position over the course of the prosecution

history, clearly reading the “software instructions . . . executed by a processor” to require

executable software instructions (i.e., a program) within the PDP and expressly used that

position to draw distinctions against the prior art. For example:

              In contrast to the above-quoted claim language, Pravetz does not contemplate
              the situation where a user not yet authorized to view/present content executes
              a program associated with that content (i.e., in the same package) such that a
              CCLR is generated to retrieve thereby a CCL enabling the viewing/presenting
              of that content by the user.”

’116 Patent File History, Office Action Response at 10–11 (Oct. 11, 2013) (emphasis added).

              The claimed PDP itself includes encrypted content and PK for
              decrypting/presenting the content, and computer instructions for generating a
              CCLR at a client device (emphasis in original).

’116 Patent File History, Office Action Response at 11 (March 16, 2015) (emphasis in original)

              “[T]he claimed invention requires a protected document package (PDP) [that]
              contains: 1. encrypted content. 2. a Publisher key (PK) to decrypt said content.
              3. code to generate Content Consumer License Request (CCLR).”


                                                  -22-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 25 of 34




’116 Patent File History, Interview Summary (Feb. 23, 2016).

       67.     In light of the explicit claim language and repeated statements through the ’116

patent’s prosecution history, a POSA would understand the claim language to require exactly

what it says — i.e., that PDP must include executable software instructions for generating a

license request.

       68.     Plaintiff’s suggestion that “software instructions are simply instructions that cause

a program to perform different types of task(s)” is both vague and incorrect. For starters, it

reflects a fundamental misunderstanding about the difference between software and data. As

described above, “software” and “software instructions … executed by a processor” refer to

computer programs. For example, the Microsoft Computer Dictionary, 5th edition, 2002

(“Microsoft Computer Dictionary”) defines “software” as “Computer programs; instructions that

make hardware work.”) (Microsoft Computer Dictionary, p. 489); defines “program” as “A

sequence of instructions that can be executed by a computer. . . Also called: software” (Id., p.

424) and defines “execute” as “To perform an instruction. In programming, execution implies

loading the machine code of the program into memory and then performing the instructions.”

(Id., p. 200). Nothing in the specification or file history suggests that the term “software

instructions . . . executed by a processor” would be interpreted as anything else. To the contrary,

the file history makes clear that this was exactly how the terms were meant to be interpreted.

       69.     In contrast, Plaintiff admits that it is now trying to read the claim to cover non-

executable data. For example, Plaintiff argues that “an importance flag in an e-mail” could

somehow be considered a “software instruction” that is “indirectly executed by a computer’s

CPU” (Plaintiff’s Opening Brief at 8), even though it is not part of any software. An e-mail

message is not “software” and does not contain “software instructions” — it is just data. The




                                                -23-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 26 of 34




different parts of an e-mail message are just different data fields (e.g., subject, to, from, bcc, date

received, importance, body, etc.). One needs software to actually do anything with that data (i.e.,

view, send, write an e-mail), and that software is what provides the software instructions — i.e.,

the executable program instructions that determine what the program will actually do with the

data and how it will do it. For example, an email program can do whatever it wants with the e-

mail data that it receives — that is up to the software. An “importance” header field in an email

is not a “software instruction” — it is simply many non-executable data fields that make up the

e-mail, and different email programs can choose to do various things with that information (e.g.,

display a star or an exclamation point, make an alarm sound, or do nothing at all). Of course, the

results of a program’s software instruction will depend in part on the data that it is manipulating,

but that doesn’t somehow make the data field a “software instructions.” The software

instructions for Adobe Photoshop don’t change just because you open a different image file —

the only thing that has changed is the data provided to the software. Similarly, e-mail program’s

software instructions do not change every time a new e-mail is received.

        70.     Plaintiff’s suggested interpretation of the “plain and ordinary meaning” of

“software instruction … executed by a processor” is completely divorced from the facts and the

Applicant’s numerous disclaimers in the file history. It is also extremely vague — if something

that was not a part of any software could somehow still be considered a “software instruction,” it

is unclear what would or would not be covered.

        B.      “Publisher Key (PK)” (all asserted claims)

        71.     Plaintiff proposes to construe this term as “Information for decrypting content

from a content publisher and containing usage restriction(s) on the content[.]” Microsoft finds

this term to be indefinite.




                                                 -24-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 27 of 34




        72.      I agree with Microsoft that the term is indefinite and that Plaintiff’s proposed

construction is improper. My understanding of the law, as provided by counsel, is that in

defining a term in a patent claim, one must first look to the intrinsic evidence, namely the patent

specification and then the prosecution history. I have reviewed the patent specification and the

file history, and while I have found various (often inconsistent) references to the coined term

“Publisher Key,” I have not found any disclosures that define the term or would otherwise

provide a POSA with reasonable certainty about what the term would cover.

        73.      I am also informed that if the intrinsic evidence does not define a claim term, then

one may look to the extrinsic evidence for a definition. Yet “publisher key” has no specific

meaning in the art; it is not even analogous to a generic, non-implementation-specific term such

as “license” (see ¶ 24 above) or “package” (see ¶ 15 above) that is known in the DRM field.

        74.      As described above, “decryption keys” were certainly known in the art, but the

specification never explains the relationship, if any, between a “Publisher Key” and the content

decryption key. One might think that the Publisher Key was simply another name for the

decryption key, but the specification describes the Publisher Key being used in a manner that a

POSA would understand would not make sense if it were the decryption key itself. For example,

the specification discloses comparing reading the PK from a newly received PDP and comparing

it to the PK in any existing stored license files to see if they match, and if they do not, requesting

a license:

              “If the specified publisher key of the protected document package does not
              match the Publisher Key of any of the Publisher License Files on the user's
              computer, or if the date or license type is not valid, then the end user will be
              instructed to create a license request and send it to the content owner.”

(‘116 Patent at 11:40-45 and similarly at 11:40-45.)




                                                   -25-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 28 of 34




The device must be able to read the PK in the PDP if it expected to compare it with another value

(i.e., to a PK in a license file). Yet, at the point this comparison is made, the device reading the

“Publisher Key” from the PDP has not yet been authorized to use the packaged content. We

know this because the comparison is described as how to determine if the device already has a

license (i.e., has already been authorized). That might be acceptable if the Publisher Key were

just some kind of identifier, but it would be extremely odd if the Publisher Key were the actual

decryption key that enabled decrypting the content. If so, that would mean that the decryption

key would be stored in the PDP alongside the content it was encrypted in a manner where any

device that receives the PDP would be able to freely read the decryption key. But that would

then mean that any device that receives the PDP could use the decryption key to decrypt the

protected content, whether or not it had a matching license. That would render the encryption

rather pointless (since encryption only works if the decryption key is kept secret) and would

present a glaring security hole in the DRM system. So this description, among others, casts

serious doubt about what the Publisher Key is supposed to be and how a POSA would be

expected to identify a “Publisher Key” from anything else.

       75.     Similarly, meaning of Publisher Key is made even more ambiguous by the

limitations in ‘116 Patent dependent claims 3 and 4, which require that the PK ”define” an

“authorized use” (“one or more of an authorized presentation start time, an authorized

presentation start date, an authorized presentation expiration time, and an authorized presentation

expiration date” (Claim 3); “one or more of a password protection layer, an encryption type, a

presentation program type, authorized user device geographical location, and an authorized user

device IP address range.” (Claim 4.)) A content decryption key is just that—a key (see ¶ 16

above)—so it cannot contain such other information. The specification is otherwise silent about




                                                -26-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 29 of 34




what this Publisher Key is and does not contain any descriptions of the Publisher Key “defining”

authorized uses.

       76.     Because “Publisher Key” is not a term of art, is never defined, and is used

inconsistently, it is my opinion that a POSA would be unable to ascertain the scope of the claim

with reasonable certainty. Put simply, a POSA would have no way of evaluating, for any given

system, whether or not or it includes a “PK” within the meaning of the claims.

       77.     In addition, I find Plaintiff’s proposed construction to be vague and ambiguous. It

is not clear what would or would not be covered under this proposed construction. On the one

hand, “[i]nformation for decrypting content … and containing usage restriction(s) on the

content” suggests a license, which a POSA would understand contains a content decryption key

(or a key identifier, or an encrypted key) along with usage rights information, as explained

above. However, the specification already discloses a Content Consumer License (CCL), which

is also used to restrict access to content. Figure 6 in the ‘116 Patent shows that a CCL contains a

PK (which, as discussed above, is not an encryption key) and, separately, what a POSA

understands to be license terms: start and expiry dates, and an indication of whether the license

pertains to the user, the device, both, or neither. Otherwise, Plaintiff’s construction offers no

indication of what the PK actually is or contains and just raises more questions about what would

count as “information for decrypting content,” what “from a content publisher” actually requires,

and what it means for the PK to “contain[] usage restrictions on the content.”

       C.      “enabling an authorized user communicating via a secure tunnel or virtual
               private network to modify PDP content via an editing mode associated with
               said LCV” (’961 patent, claims 6, 14; ’848 patent, claims 15, 18)

       78.     Plaintiff proposes to construe this term by its “plain and ordinary meaning.”

Microsoft proposes to construe this term to mean “if an authorized user is communicating via a




                                                 -27-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 30 of 34




secure tunnel or virtual private network, then enabling that authorized user to modify PDP

content via an editing mode of the LCV.”

       79.     I agree with Microsoft’s proposed construction. A POSA would understand the

claim language to specify a clear causality between communicating via a secure tunnel or VPN

and obtaining rights to edit content. The claim language presents this phrase as a single claim

limitation with related components: “an editing mode associated with said LCV” is being

enabled for a specific user — namely, “an authorized used communication via a secure tunnel or

virtual private network.” This same relationship between the editing mode of the LCV and an

authorized user connected via secure tunnel or VPN is described in the specification of the ’961

Patent: “an authorized user receiving a PDP via a secure tunnel or VPN is enabled to modify the

PDP content via interaction with a server or content provider such that subsequent distribution of

the PDP will include such modifications.” (‘961 Patent at 15:45-49.)

       80.     A POSA understands that conferring editing rights on a user generally requires

more trust in that user than, say, viewing or reading rights. It would therefore make sense to a

POSA to condition editing rights on the security of users’ connections. As explained at ¶ 58

above, one purpose of a VPN is to emulate the security level of a physical connection to a server

over a network such as the Internet.

       81.     Plaintiff argues against this construction on the basis that it limits the scope of the

claim to “only those users who communicate via a secure tunnel or VPN.” (Plaintiff’s Opening

Brief, p. 9.) I disagree; there is nothing in Microsoft’s construction limiting editing rights to only

those users who communicate via a secure tunnel or VPN. On the contrary, Microsoft’s

construction allows for the possibility that other users (not connected via VPN) can obtain

editing rights. A POSA would understand that an implementation of the claims in the Patents-in-




                                                 -28-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 31 of 34




Suit may, for example, grant editing rights to users who are connected to a server either via a

physical connection or via a VPN/secure tunnel.

       82.     Finally, a POSA would not understand the term in the manner that Plaintiff

proposes — i.e., that “Any authorized user, regardless of how he/she communicates with a

network, can edit content (provided the editing function has not been restricted).” (Plaintiff

Opening Brief at 10). This makes no sense in light of the claim language, which states that the

editing mode is enabled for “an authorized user communicating via a secure tunnel or virtual

private network.”

       D.      “enhanced user authentication or authorization (EUAA) information”
               (’961 patent, claims 2-4, 12, 13)

       83.     Plaintiff proposes to construe this term as “Information about a user that identifies

the user for authentication or authorization.” Microsoft disagrees with Plaintiff’s construction

and finds this term to be indefinite.

       84.     I agree with Microsoft that the term is indefinite and that Plaintiff’s proposed

construction is improper. “Enhanced” is a term of degree and of comparison; something can only

be “enhanced” with respect to something else (i.e., to some baseline). The specification does not

explain what this baseline is or what standard a POSA would use for deciding whether any given

“user authentication or authorization information” in a DRM system would be sufficiently

“enhanced” to be covered by the claims.

       85.     As an initial matter, a POSA would understand that there is a difference between

“authentication” (proving that someone is who they say they are) and “authorization” (being

granted a right to do or obtain something). The claim term blends the distinct concepts without

providing any explanation.




                                               -29-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 32 of 34




       86.      At one point, the specification enumerates types of information that could be used

as “EUAA information”:

          “EUAA information may include content consumer details including personal
          identification indicia in addition to computer, domain, hardware, and software
          identification, including, but not limited to biometric information, fingerprints,
          face and eye recognition, handwritten signature and its properties (gait and
          pressure in signature), externally provided security encryption keys (e.g.,
          Fortezza crypto cards), Voice recognition, or other personal identification
          methods.”

(‘961 Patent at 14:65-15:6)

       87.      Yet the foregoing conflicts with other disclosures in the specification, resulting in

ambiguity and confusion. For example, the specification also discloses that “the [Content

Consumer License Request] includes … content consumer details such as identification of

proposed authorized user(s),” which is not described as EUAA information (‘961 Patent at 9:21-

24 and 9:60-64). A POSA understands that information such as “biometric information,

fingerprints, face and eye recognition, [and] handwritten signature and its properties (gait and

pressure in signature)” are examples of “identification of proposed authorized user(s)” and that

the latter term is more general than the more specific “personal identification indicia” in the

above; therefore, the boundary between “basic” and “enhanced” user authentication or

authorization information is unclear.

       88.      As another example, the specification discloses:

             “… the security/verification mechanism may comprise any of an Enhanced
             User Authorization and Authentication (EUAA) mechanism, a biometric
             mechanism, a smart card or universal serial bus (USB) security mechanism,
             recipient GPS coordinates or other security/verification mechanism.”

(‘961 Patent at 17:59-64 and 18:29-35, emphasis added.)




                                                -30-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 33 of 34




       89.      In this case, the practitioner is advised to choose between a security/verification

mechanism that comprises an EUAA mechanism or a biometric mechanism, even though the

specification instructs, as shown above, that EUAA information may include biometric

information.7

       90.      Plaintiff’s proposed construction purports to eliminate the confusion and

ambiguity by pretending that “enhanced user information” means “information about a user,”

without any qualification. This ignores any notion of a baseline from which “enhanced” would

be distinguished, thus rendering the term “enhanced” meaningless. A POSA would understand

the term “enhanced” in the claim language to be there for a reason and so would not understand

any information about a user to constitute “enhanced user authentication or authorization

information.”

       91.      Finally, I have reviewed the prosecution history of the ‘961 Patent (“’961 File

History”) and found nothing in it that would assist a POSA in clarifying the meaning of this term

beyond what is in the specification.

VIII. CONCLUSION

       92.      In my opinion, the claim phrase “software instructions . . . executed by a

processor” should be construed according to its plain and ordinary meaning, which is

“executable software instructions.”

       93.      In my opinion, the claim phrase “enabling an authorized user communicating via

a secure tunnel or virtual private network to modify PDP content via an editing mode associated

with said LCV” should be construed to mean “if an authorized user is communicating via a




7
  A POSA would also understand that “fingerprints, face and eye recognition, handwritten
signature and its properties” are all examples of biometric information.

                                                -31-
      Case 6:20-cv-00397-ADA Document 34-15 Filed 12/22/20 Page 34 of 34




secure tunnel or virtual private network, then enabling that authorized user to modify PDP

content via an editing mode of the LCV.”

       94.     In my opinion, the claim terms “Publisher Key (PK)” and “enhanced user

authentication or authorization (EUAA) information” are indefinite.

       I declare under the penalty of perjury under the laws of the United States that all

statements made in this Declaration are true and correct.



Executed on December 22, 2020 in New York, NY.




                                                      William Rosenblatt




                                               -32-
